Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Claims Objections
Claims 1-13; 15 are objected to because of the following informalities:   in lines 2, 4, 3 of claims 1, 8, 11; the applicant puts “a communicator configured to communicate with an outside”. The term “outside” needs to be changed.
In lines 13, 4, 3 of claims 1, 13, 15; the applicant puts: “the display apparatus; a terminal apparatus; a server”. The applicant needs to put: “a display apparatus; the terminal apparatus; the server”.  Appropriate correction is required.

                                                         Claims Rejections-35 U.S.C. 102(a) (2)
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3; 5-9; 11-15 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim (US.Pub.N0. 20140310742).

Regarding claim 1, Kim et al disclose a server comprising: a communicator configured to communicate with an outside(see fig.3, third communicator 310; server 300 may include a third 

a storage (see fig.4, third storage 330; a third storage 330 which stores the setting profile data of the smart TV 100 according to users, 0136); and 
a processor configured to: based on a user input for setting a user screen corresponding to a predetermined user being received in a terminal apparatus connected through the communicator, control the communicator to transmit information about an edit screen for setting the user screen which is configured based on user information stored in the storage to the terminal apparatus(see fig.4, third controller 320; a third controller 320 which generates setting profile data based on setting item data of the smart TV 100 input by a user and received through the third communicator 310,0136; setting information backed up to the server 300 may be updated by a user's operation or the setting information extraction (or backup) application of the server 300. The updated setting information may be uploaded in the form of the setting profile data. An updating operation may be performed to change the previously backup setting item into a proper setting item for a new electronic device targeted for setting,0233; a user may easily and conveniently perform and change the setting of the smart TV 100;0216 );

receive user input information about the edit screen displayed on the terminal apparatus through the communicator, set the user screen by storing the received user input information in the storage (see fig.4 for storing input data received from the users; 0136; the third controller 320 may control the third communicator 310 to transmit the setting profile data stored in the third storage 330, which is requested by the smart TV 100 targeted for the setting, 0139; 0028), and 

control the communicator to provide the set user screen to the display apparatus(third communicator 310 may receive at least one setting item from the mobile device 200 through the Internet, or transmit the setting profile data to the smart TV 100 targeted for the setting through the connected network,0137;0139).

Regarding claim 2,  Kim et al disclose wherein the user information comprises at least one of user identification information, location information, or service information used by a user or preferred content information, and is received from the display apparatus or an image processing apparatus connecting with the display apparatus(display apparatus may further include a display configured to display a screen for login with a user account to access the external device having the setting profile data,0024;0091;0118).

Regarding claim 3, Kim et al disclose  wherein the edit screen comprises a first region and a second region, and the second region displays an optional item generated based on the user information, and the first region displays at least one container in which content corresponding to the optional item selected in the second region can be positioned(see fig.17 and fig.18 for showing multiple regions of the screen or display and the first region is responsible to display video image of any template selected by the user from the second region; 0210-0211).

Regarding claim 5,  Kim al disclose  wherein the container is subjected to at least one of position change in the first region, size adjustment, addition or deletion(the data may be read, recorded, modified, deleted, updated, 0084;0214; scaling for adjusting the image data to have a preset resolution,0087;0114).

Regarding claim 6,  Kim al disclose  wherein the processor controls the communicator to transmit the set user screen data to the display apparatus or an image processing apparatus connecting with the display apparatus, based on at least one of a power-on command, home-button control during an operating state, or a user’s trigger voice utterance occurred in the display apparatus or the image processing apparatus(see fig.4, element 320; server 300 may include a third communicator 310 which transmits and receives data to and from the smart TV 100 and the mobile device 200, a third controller 320 which generates setting profile data based on setting item data of the smart TV 100 input by a user and received through the third communicator 310,0136; a power control command,0021;0035).

Regarding claim 7, Kim al disclose wherein the processor processes the set user screen to correspond to a size and resolution that a display of the display apparatus has, and controls the communicator to transmit the processed user screen data to the display apparatus or the image processing apparatus connecting with the display apparatus (scaling for adjusting the image data to have a preset resolution, 0087; 0114; 0139).

Regarding claim 8, Kim al disclose a terminal apparatus comprising: a user input portion (see fig. and fig.4, element 180; 0092; 0122); 

a display (see fig.1 and fig.4; a first display 150 for displaying the processed signal, and a user interface (UI) generator 180, 0068;

a communicator configured to communicate with an outside (see fig.1 and fig.4; first signal processor 140 may process video and audio signals to be displayed on the display 150, 0086);

a processor configured to receive edit screen information related to user information about a predetermined user and used for setting a user screen from a server through the communicator
control the display to display an edit screen based on the received edit screen information, and control the communicator to transmit user input information received through the user input portion with regard to the edit screen to the server(see fig.1 and fig.4; 0071;0127; 0129; 0136);

wherein the user information comprises at least one of user identification information, location information, service information used by a user, or preferred content information(display apparatus may further include a display configured to display a screen for login with a user account to access the external device having the setting profile data,0024;0091;0118);

the user screen set based on the user input information is provided from the server to the display apparatus (0137; 0136; 0139).

Regarding claim 9, Kim et al disclose  wherein the edit screen comprises a first region and a second region, the second region displays an optional item generated based on the user information, and the first region displays at least one container in which content corresponding to the optional item selected in the second region can be positioned, and the container is subjected to at least one of position change in the first region, size adjustment, addition or deletion(see fig.17 and fig.18 for showing multiple regions of the screen or display and the first region is responsible to display video image of any template selected by the user from the second region; 0210-0211; the data may be read, recorded, modified, deleted, updated, 0084;0214; scaling for adjusting the image data to have a preset resolution,0087;0114 ).

 Regarding claim 11, it is rejected using the same ground of rejection as claim 8.
Regarding claim 12, it is rejected using the same ground of rejection as claim 6.
Regarding claim 13, it is rejected using the same ground of rejection as claim 8.

Regarding claim 14, it is rejected using the same ground of rejection as claim 8.

Regarding claim 15, Kim et al disclose a method of controlling a display apparatus communicating with a server, the method comprising: transmitting user information of the display apparatus to a server (see fig.4 using communicator 110 for transmitting information of the display device to the server; first communicator 110 may access the server 300 through the connected network, and download a setting information profile uploaded to the server 300, 0128; 0136);

identifying a user of the display apparatus based on a predetermined event, and receiving data about user screen corresponding to the identified user from the server(when a user turns on and logs in to the smart TV 100 with a user account, 0077-0078; brightness setting of a screen may be changed while a user views the smart TV 100. According to an exemplary embodiment, setting about the brightness, contrast, etc. of the smart TV 100 may be adjusted without displaying a menu for changing the setting,0212 ) ; and

displaying a user screen based on the received data (scaling for adjusting the image data to have a preset resolution, 0114; 0212);

wherein the user screen is generated based on the user information transmitted to the server( When the smart TV 100 is selected to display the moving picture, as shown in (b) in FIG. 22, the image being displayed on the smart TV 100 is switched into the desired moving image, as shown in (c) in FIG. 22,0216); and

the event comprises at least one of a power-on command, home-button control during an operating state, or a user’s trigger voice utterance occurred in the display apparatus(power control signal may be generated in response to a power control command of the display apparatus,0035;0071;0104;0034;0079).

                                                             Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4; 10  is/are rejected under 35 U.S.C. 103 as being patentable over Kim(US.Pub.No.20140310742) in view of Greene(US.Pub.No.20170208357).

Regarding claim 4, Kim et al did not explicitly disclose wherein the second region displays a service list generated based on the user information, and a template list provided from at least one of a broadcaster or a manufacturer of the display apparatus or an image processing apparatus connecting with the display apparatus, and the optional item of the service list comprises an item for at least one of a channel guide, a social network service (SNS) or a service to which a user subscribes.

However, Greene et al disclose  wherein the second region displays a service list generated based on the user information, and a template list provided from at least one of a broadcaster or a manufacturer of the display apparatus or an image processing apparatus connecting with the display apparatus, and the optional item of the service list comprises an item for at least one of a channel guide, a social network service (SNS) or a service to which a user subscribes(see fig.1 and fig.4; automatic selection is made, at least in part, based on the user specified genre associated with the selected user-defined mosaic video presentation format. For example, a user's list of favorites or preferences for watching football games (the associated genre) may be used to select channels for a particular predefined mosaic video presentation format,0020-0021; the mosaic video format configuration system 100 is configured to automatically identify currently broadcasting media content events that have program descriptions, titles, or the like, that correspond to the information of the genre descriptor 214 and/or the video mosaic name 212,0069-0070;0065).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Greene to modify Kim by providing mosaic templates or channels with program description for the purpose of improving viewing experiences.

Regarding claim 10, it is rejected using the same ground of rejection for 4.

                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425   

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425